Citation Nr: 0524720	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-24 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in July 2003, and a 
substantive appeal was received in August 2003.  The veteran 
testified at a personal hearing before the Board in 
Washington, D.C. in July 2005.

In September 2002, the RO denied service connection for 
bilateral hearing loss.  The veteran thereafter perfected an 
appeal with this decision.  In a September 2003 
communication, he indicated that he was withdrawing the claim 
of entitlement to service connection for left ear hearing 
loss.  


REMAND

Review of the record reveals that only a few service medical 
records have been associated with the claims file.  A report 
of examination date in January 1966 appears to show that 
right ear hearing loss was noted at that time.  It therefore 
appears that consideration of the issue on appeal must 
include a determination as to whether the preexisting right 
ear hearing loss increased in severity during service. 

Although the veteran has reported that he has been unable to 
locate any additional service medical records, the record 
does not clearly show that VA has exhausted all avenues for 
locating and obtaining records pertinent to the veteran's 
service.  At the July 2005 Board hearing, the veteran 
testified that he was tested on three occasions during 
service for his hearing loss, including one at Trippler Army 
Hospital.  The veteran claims that he suffered acoustic 
trauma as a result of his military duties.  There is also 
evidence of record that the veteran had reserve service 
subsequent to his active duty service.  In view of the 
underlying question to be considered in this case regarding 
aggravation, the Board believes that additional action is 
necessary to obtain any other available pertinent evidence.  

It also appears that the veteran has applied for Social 
Security disability benefits based on hearing loss.  In view 
of the need to return the case for additional attempts to 
locate service records, the Board believes it appropriate to 
also direct action to obtain Social Security records to 
ensure that all pertinent evidence is available for appellate 
review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Copies of all medical and 
administrative records associated with 
any claim for Social Security disability 
benefits should be obtained and 
associated with the claims file.

2.  The National Personnel Records Center 
(NPRC) should be contacted and requested 
to conduct a search for the veteran's 
personnel records as well as for any 
additional service medical records, to 
include any records of treatment at 
Trippler Army Hospital.  Any records 
obtained should be associated with the 
claims file. 

3.  Appropriate action should also be 
taken to obtain any medical records 
associated with the veteran's reported 
reserve service. 

4.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed.  
If the veteran's claim remains denied, 
then the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


